Action to recover damages for libel. Order denying motion of defendant to vacate notice of examination of defendant before trial reversed on the law, with $10 costs and disbursements, and the motion granted, with $10 costs. Under the undisputed circumstances presented, no proof of the alleged information reported by defendant to the United States Navy can be received in evidence, from any source, in the public interest, without governmental permission. (Worthington v. Scribner, 109 Mass. 487; Vogel v. Gruaz, 110 U. S. 311; Matter of Quarles & Butler, 158 U. S. 532, 535, 536; Gray v. Pentland, 2 Serg. & Raw. [Pa.] 23; Lewis v. Roux Trucking Corp., 222 App. Div. 204.) Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur. [191 Misc. 970.] [See post, p. 943.]